Case 3:15-cv-00523-SMY-MAB Document 61 Filed 04/10/19 Page 1 of 3 Page ID #257



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 JAMAINE WILLIAMS, #R-19682               )
                                          )
              Plaintiff,                  )
                                          )
       -vs-                               )      No. 15-523-SMY-MAB
                                          )
 ALEX MULL, et al.,                       )
                                          )
              Defendants.                 )

                               MOTION TO SUBSTITUTE COUNSEL

       NOW COME the Defendants, DONALD GAETZ, K. HUNTER, S.A. GODINEZ,

 ALEX MOLL, TREVOR ROWLAND, and ERIC WANGLER, by and through their attorney

 KWAME RAOUL, Attorney General of the State of Illinois and for their Motion to Substitute

 Counsel, states as follows:

       1.     Assistant Attorney General Lisa Cook is no longer assigned to this case.

       3.     Assistant Attorney General Megan Ditzler is now assigned to represent the

 above-named Defendants in this matter.

       4.     It is requested that Assistant Attorney General Lisa Cook be removed from

 the Court’s service list as counsel for Defendants.
Case 3:15-cv-00523-SMY-MAB Document 61 Filed 04/10/19 Page 2 of 3 Page ID #258



       WHEREFORE, for the above and foregoing reason, Defendants respectfully

 request this Honorable Court to allow the substitution of Assistant Attorney General

 Megan Ditzler for Assistant Attorney General Lisa Cook, and that Assistant Attorney

 General Lisa Cook be terminated and removed from the service list as counsel for

 Defendants named herein.



                                       Respectfully submitted,

                                       DONALD GAETZ, K. HUNTER, S.A.
                                       GODINEZ, ALEX MOLL, TREVOR
                                       ROWLAND, and ERIC WANGLER,

                                              Defendants,

 Megan Ditzler, #6318052               KWAME RAOUL, Illinois Attorney General,
 Assistant Attorney General
 500 South Second Street                      Attorney for Defendants,
 Springfield, Illinois 62701
 (217) 557-0261 Phone                  By: s/ Megan Ditzler
 (217) 524-5091 Fax                        Megan Ditzler, #6318052
 Email: mditzler@atg.state.il.us           Assistant Attorney General
Case 3:15-cv-00523-SMY-MAB Document 61 Filed 04/10/19 Page 3 of 3 Page ID #259



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 JAMAINE WILLIAMS, #R-19682                )
                                           )
              Plaintiff,                   )
                                           )
       -vs-                                )      No. 15-523-SMY-MAB
                                           )
 ALEX MULL, et al.,                        )
                                           )
              Defendants.                  )

                               CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, the foregoing document, Motion to Substitute
 Counsel, was electronically filed with the Clerk of the Court using the CM/ECF system,
 which will send notification of such filing to the following:

                                           NONE

 and I hereby certify that on the same date I caused a copy of the same to be mailed by
 United States Postal Service, in an envelope fully prepaid and properly addressed, to
 the following non-registered participant:

                               Jamaine Williams, #R-19682
                                 Hill Correctional Center
                                   Inmate Mail/Parcel
                                  600 S. Linwood Road
                                       PO Box 1327
                                  Galesburg, IL 61401


                                                  Respectfully submitted,

                                                    s/Megan Ditzler
                                                  Megan Ditzler, #6318052
                                                  Assistant Attorney General
                                                  500 South Second Street
                                                  Springfield, Illinois 62701
                                                  (217) 557-0261 Phone
                                                  (217) 524-5091 Fax
                                                  mditzler@atg.state.il.us
